DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, corresponding to claims 1-12 in the reply filed on January 19, 2021 is acknowledged.  The traversal is on the ground(s) that:
Applicant respectfully traverses the Restriction Requirement at least in part because it fails to satisfy the “serious burden” prerequisite of M.P.E.P § 803. Specifically, M.P.E.P § 803 states that “[i]f the search and examination of all the claims in an application can be made without serious burden, the [Examiner] must examine them on the merits, even though they include claims to independent and distinct inventions.” M.P.E.P § 803 (emphasis added). Applicant traverses the restriction, at least in part, by submitting that Group I (Claims 1-11), and Group II (Claims 12-19) can be handled under one examination without serious burden to the Examiner.  Applicant notes that all of the claims 1-20 relate to cleaning and disinfecting a probe.  As such, Applicant argues that there would be no serious burden for the Examiner to examine independent method claim 13, and the claims that depend therefrom, along with independent apparatus claim 1, and the claims that depend therefrom, together under one examination.
as noted in the previous Office Action filed on November 16, 2020, the inventions are distinct, each from the other if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be utilized in another and materially different process.  More specifically, the apparatus can be utilized in a method for storing and delivering a lubricant to an ultrasound probe for a procedure.
Because the inventions are distinct due to one of said inventions being directed to an apparatus, and the other of said inventions being directed to a method; then said inventions are separately classified (in this case, the apparatus being directed to CPC section A61B 90/70, and the method being directed to CPC section A61L 2/18).  Since said inventions are separately classified, then the Examiner would necessarily have to perform a search in both CPC sections for a proper and detailed examination on each invention; which would not be the case if the inventions were restricted.  As such, an undue examination burden would be created if the restriction were not required.  Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 19, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coles et al. (U.S. Publication No. 2005/0215906).
Concerning claims 1 and 8, Coles discloses an apparatus for cleaning and disinfecting a probe, wherein the probe comprises a first portion (24) that is inserted into a patient and a second portion (23) having an electrical connection, the apparatus comprising: 
a probe reservoir assembly comprising a probe reservoir (28), wherein the probe reservoir assembly is configured for securing (paragraph 37) at least a portion (24) of the first portion of the probe for the cleaning and the disinfecting, and securing at least a portion of the second portion (23) of the probe outside of the probe reservoir assembly (paragraph 42); 
a cleaner assembly at water inlet (41) operatively coupled to the probe reservoir assembly, wherein the cleaner assembly is configured for providing a cleaner to the probe reservoir assembly for the cleaning of the probe before the disinfecting (paragraphs 54, 67 and 98); and 
a disinfectant assembly comprising a disinfecting reservoir (paragraph 43) configured for receiving a single use disinfectant container (paragraph 45) with a 
the disinfectant assembly is operatively coupled to the probe reservoir assembly (Figure 1), and wherein the disinfectant assembly is configured for providing a disinfectant for the disinfecting of the probe after the cleaning (paragraphs 43-50).

Regarding claim 2, Coles also discloses that the probe reservoir assembly comprises a probe reservoir cover, and wherein the portion of the second portion is located outside of the probe reservoir cover (paragraph 55; Figure 1).

Concerning claim 3, Coles further discloses that the probe reservoir assembly comprises a probe reservoir and/or a probe tube configured for securing the portion of the first portion of the probe for the cleaning and the disinfecting (paragraph 75).

With respect to claim 8, Coles continues to disclose that the disinfectant assembly comprises a disinfectant reservoir (33) configured for receiving a single use disinfectant container with the disinfectant; and wherein the single use disinfectant container is a ready to use dose of the disinfectant, which is used for the disinfecting of the probe (paragraphs 43-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (U.S. Publication No. 2005/0215906) in view of Masao (Japanese Document No. JP 2004065612).
Concerning claims 4 and 10, Coles discloses an apparatus for cleaning and disinfecting a probe, wherein the probe comprises a first portion (24) that is inserted into a patient and a second portion (23) having an electrical connection, the apparatus comprising: 
a probe reservoir assembly comprising a probe reservoir (28), wherein the probe reservoir assembly is configured for securing (paragraph 37) at least a portion (24) of the first portion of the probe for the cleaning and the disinfecting, and securing at least a portion of the second portion (23) of the probe outside of the probe reservoir assembly (paragraph 42); 
a cleaner assembly at water inlet (41) operatively coupled to the probe reservoir assembly, wherein the cleaner assembly is configured for providing a cleaner to the probe reservoir assembly for the cleaning of the probe before the disinfecting (paragraphs 54, 67 and 98); and 

the disinfectant assembly is operatively coupled to the probe reservoir assembly (Figure 1), and wherein the disinfectant assembly is configured for providing a disinfectant for the disinfecting of the probe after the cleaning (paragraphs 43-50).
Coles does not appear to disclose that the cleaner assembly comprises a cleaner reservoir configured for storing a cleaner, and a cleaner dispenser configured for dispensing the cleaner.  Masao discloses an apparatus for cleaning and disinfecting a probe, wherein the apparatus comprises a probe reservoir assembly (1), a cleaner assembly at L1, and a disinfectant assembly at L3.  The reference continues to disclose a reservoir (11) for storing a cleaner, and a cleaning dispenser (P1) for delivering the cleaner to the probe reservoir in order to provide a thorough cleaning of the probe with a cleaning solution that is superior to water (abstract).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the cleaner assembly of Coles with a cleaner reservoir and a cleaner dispenser in order to provide a thorough cleaning of the probe with a cleaning solution that is superior to water as exemplified by Masao.

Regarding claim 5, Coles also discloses a water filter assembly operatively coupled to the probe reservoir assembly and the cleaner assembly; and 
wherein the 

With respect to claim 6, Coles continues to disclose a heater assembly comprising a heater (38) operatively coupled to the cleaner assembly, the disinfectant assembly, and the water filter assembly and configured for heating the water, the cleaner, and the disinfectant (paragraphs 49 and 50).

Concerning claim 7, when modified by Masao as noted above with the cleaner assembly disclosed therein, the apparatus of Coles will also disclose that the cleaner from the cleaner assembly and the water from the water filter assembly are mixed to create a cleaner solution that is used for the cleaning of the probe (See Figure 1 of Masao and paragraphs 54, 94 and 98 of Coles).

Regarding claim 9, Coles also discloses that the disinfectant assembly comprises: 
a disinfectant reservoir (33) configured for receiving a single use disinfectant container with the disinfectant; and 
wherein the single use disinfectant container is a concentrated dose of the disinfectant that is configured for mixing with the water to create a disinfectant solution, which is used for disinfecting the probe (paragraphs 43-50).

Concerning claim 11, Cole continues to disclose that the apparatus also comprises a water filter assembly comprising a water housing and a water filter configured to filter the water received from a water inlet (paragraphs 54, 94 and 98); and 
wherein the water is mixed with the cleaner for creating a cleaner solution for the cleaning of the probe as noted above with respect to claim 7 (See Figure 1 of Masao and paragraphs 54, 94 and 98 of Coles); and 
wherein the single use disinfectant container is a ready to use dose of the disinfectant, or wherein the single use disinfectant container is a concentrated dose of the disinfectant that is configured for mixing with the water to create a disinfectant solution, for the disinfecting of the probe (paragraphs 43-50).

Regarding claim 12, Cole further discloses that the apparatus also includes a heater assembly comprising a heater (38); 
wherein the heater assembly is operatively coupled to the cleaner assembly, the disinfectant assembly, and the water filter assembly; and 
wherein the heater is configured to heat the cleaner solution, the disinfectant solution, or the water (paragraphs 49 and 50).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,238,760 (herein referred to as ‘760). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KEVIN JOYNER/           Primary Examiner, Art Unit 1799